UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2415



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


S. M. OLIVA,

                                      Party in Interest - Appellant,


          versus


MOUNTAIN HEALTH CARE, P.A.,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-288-1)


Submitted:   March 31, 2004                    Decided:   May 3, 2004


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


S. M. Oliva, Appellant Pro Se.    Catherine Griffith O’Sullivan,
Steven Jeffrey Mintz, U. S. DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee United States.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           This appeal arises from the Government’s civil antitrust

complaint against Mountain Health Care, P.A. That case resulted in

the dissolution of Mountain Health Care.          The district court

granted Oliva leave to intervene for purposes of appeal.         Oliva

challenges    the   Government’s    compliance   with   the   Antitrust

Procedures and Penalties Act, 15 U.S.C. § 16(b)-(h) (2000) (the

Tunney Act), but he does not challenge the terms of the final

judgment itself.

           We conclude Oliva has not shown he has suffered an

invasion of a legally protected interest that is both concrete and

particularized, rather than an interest shared by the public at

large.    See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992).   Accordingly, he cannot establish that he has standing to

bring this appeal.     We therefore dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              DISMISSED




                                   - 2 -